DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “threaded quick link” of clam 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in para [0039], line 4 and [0048], “chord” should be changed to –cord--; in para [0041], line 2, “connects” should be changed to –connectors--; and in para [0043], line 1, “stand” should be changed to –standard--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lenertz US 7,581,416 (hereinafter Lenertz).
Re Claim 1. 
Lenertz discloses a handcuff assembly (Figs. 1-15), comprising: a handcuff assembly comprising a pair of handcuffs (134) and a securing cord (12, 100), the securing cord comprising a connector (24,126; 138) at each opposing end, each connector configured for releasably connecting to a handcuff, wherein the cord is configured for looping through an 
It is noted that the “wherein” clause in the last four lines of claim 1 is considered mere intended use of the handcuff assembly structure disclosed by Lenertz and not accorded patentable weight, and further, the anticipatory structure of Lenertz is capable of performing the recited function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenertz in view of Espinosa US 2010/0319412 (hereinafter Espinosa)
Re Claim 2.
Lenertz discloses the handcuff assembly of claim 1, but fails to teach wherein the connector comprises an interlocking spring snap.  
Espinosa teaches a well known restraining strap (Fig.2- 111) comprising a connector at both ends (104,110), wherein the connector (110) comprises an interlocking spring snap (110).  

Re Claim 13.
As discussed above, Lenertz as modified by Espinosa discloses the method of claim 12, wherein the connector comprises an interlocking spring snap.  

Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenertz in view of Peden US 5,469,813 (hereinafter Peden).
Re Claim 3.
Lenertz discloses the handcuff assembly of claim 1, but fails to teach wherein the connector comprises a threaded quick link.  
Peden teaches a well known restraining strap (Fig.1- 10) comprising a connector at both ends (50,15), wherein the connector (50) comprises a threaded quick link (50).  
It would have been obvious to one of ordinary skill in the art to modify the connectors of Lenertz to have well known threaded quick link connectors as taught by Peden as an obvious matter of design choice providing equivalent functionality.
Re Claim 14. 
As discussed above, Lenertz as modified by Peden discloses the method of claim 12, wherein the connector comprises a threaded quick link.  

Claims 4-6, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenertz in view of Mauthner US 2002/0017428 (hereinafter Mauthner).
Re Claim 4.
Lenertz discloses the handcuff assembly of claim 1, but fails to teach wherein the cord comprises a nylon kernmantle material.  
Mauthner teaches the well known use of nylon kernmantle material for cording (para [0005]). 
It would have been obvious to one of ordinary skill in the art to modify the cording of Lenertz to utilize well known nylon kernmantle as taught by Mauthner as an obvious matter of design choice providing equivalent functionality and material strength.
Re Claim 5.

Given the teaching of the desirability of selecting a strong cording material as taught by Lenertz and Mauthner, Official Notice is taken that the claimed breaking strength 
Re Claim 6. 
Lenertz discloses the handcuff assembly of claim 1, but fails to specify wherein the cord has a maximum elongation of approximately 40%.  
Official Notice is taken
Likewise, with regard to claims 15-17.
Re Claim 15. 
The method of claim 12, wherein the cord comprises a nylon kernmantle material.  
Re Claim 16. 
The method of claim 12, wherein the cord has a minimum breaking strength of approximately 550 pounds.  
Re Claim 17.
 The method of claim 12, wherein the cord has a maximum elongation of approximately 40%.  

Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenertz in view of Kuhnell, III US 5,479,943 (hereinafter Kuhnell).
Re Claim 7.
Lenertz discloses the handcuff assembly of claim 1, but fails to teach wherein the connector includes a sleeve covering at least a portion of connector surface.  
Kuhnell teaches the well known use of a protective sleeve (plastic/rubber shield 28) on a lock connector element (29) 
It would have been obvious to one of ordinary skill in the art to modify the connector of Lenerz to have a well known protective sleeve as taught by Kuhnell as an obvious matter of design choice in enhancing the usage of the device by preventing cutting or marring.
Re Claim 18.
As discussed above, Lenertz as modified by Kuhnell discloses the method of claim 12, wherein the connector includes a sleeve enclosing at least a portion of connector surface.  

Claims 8, 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenertz in view of Orr US 10,773,142 (hereinafter Orr).
Re Claim 8.
Lenertz discloses the handcuff assembly of claim 1, but fails to teach wherein the connector is connected to the cord by a clamping means.  

Re Claim 9. 
Lenertz as modified by Orr discloses the handcuff assembly of claim 8, wherein the clamping means (26) includes one or more threaded fasteners (27) and a sealant for sealing the fastener threads (“sealed end 14”, col.6, line 13).  
It would have been obvious to one of ordinary skill in the art to modify the connector connection of Lenertz by providing a clamp and fasteners as taught by Orr to be well known in the art as an obvious matter of design choice in the fastener art.
Re Claim 19. 
As discussed above, Lenertz as modified by Orr discloses the method of claim 12, wherein the connector is connected to the cord by a clamping means.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenertz in view of Official Notice.
Re Claim 10.
Lenertz discloses the handcuff assembly of claim 1, wherein the connector (138) comprises a keyed lock rather than a numerical combination lock.  Official notice is taken as to the interchangeability of a keyed lock and a numerical combination lock for a padlock as utilized in claim 10.
It would have been obvious to one of ordinary skill in the art to modify the padlock (138) of Lenertz by providing a combination padlock as an obvious matter of design choice in affording equivalent functionality.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenertz in view of Ling et al US 7,104,093 (hereinafter Ling).
Re Claim 11.
Lenertz discloses the handcuff assembly of claim 1, but fails to teach wherein the cord includes a metallic cable core.  

It would have been obvious to one of ordinary skill in the art to modify the cord of Lenertz by providing a metallic cable core as taught by Ling to be advantageous as an obvious matter of design choice in affording desired strength.

Claims 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenertz.
Re Claim 12.
Lenertz discloses a method of restraining a person with a handcuff assembly, the method comprising: providing a handcuff assembly comprising a pair of handcuffs (134) and a securing cord (12,100), the securing cord comprising a connector (24,126; 138) at each opposing end: applying the pair of handcuffs on the wrists of a person (Fig.1); and looping the cord (12,100) through an opening positioned proximal to the waist of the person (Fig. 15) and releasably connecting each connector (24,126; 138) of the securing cord to each handcuff to prevent or limit the handcuffs from being moved from the back side of the person to the front side of the person.  
Lenertz fails to specify connecting each connector to each handcuff. However, one of ordinary skill in the art would have recognized that the cord of Lenertz can be used in any desired configuration (around a waist as in Fig 9-11, a belt as in Fig.15, utilizing multiple padlocks 138 as in Fig.9-11) and could be utilized to connect to each handcuff as desired.
Re Claim 20.
As discussed above with respect to claim 12, Lenertz discloses a method of restraining a person with a handcuff assembly, the method comprising: providing a handcuff assembly comprising a pair of handcuffs and a securing cord, the securing cord comprising a connector at each opposing end; applying the pair of handcuffs on the wrists of a person; and releasably connecting each connector of the securing cord to each handcuff after looping the cord through an opening positioned proximal to the waist of the person to prevent or limit the handcuffs from being moved from the back side of the person to the front side of the person.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the various cited prior art disclosing personal restraint systems including cuffs and connector straps of Stevens 2015/0315823.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675